Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3207 General Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. -2- General Money Market Fund, Inc. ANNUAL REPORT November 30, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Review and Approval of the Funds Management Agreement 31 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover General Money Market Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for General Money Market Fund, Inc., covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets.According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, General Money Market Funds Class A shares produced a yield of 2.71%, and its Class B shares produced a yield of 2.44% .Taking into account the effects of compounding, the funds Class A and Class B shares produced effective yields of 2.75% and 2.47%, respectively. 1 Money market yields declined over the reporting period along with short-term interest rates in a weakening U.S. economy.The fund also was affected by a burgeoning financial crisis, which produced turmoil in the commercial paper market. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities. These include securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Interest Rates Fell as U.S. Economy Struggled Slumping U.S. housing markets, sluggish consumer spending and resurgent energy prices already had produced a weaker U.S. economy The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) by the start of the reporting period. As a result, the Federal Reserve Board (the Fed) had reduced the overnight federal funds rate, which began the reporting period at 4.25% Evidence of economic weakness continued to mount through the first quarter of 2008, and the credit crisis intensified as institutional investors de-levered their portfolios to raise cash. Despite aggressive easing by the Fed and an economic stimulus package from Congress, job losses and deleveraging pressures intensified. In March, the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. Nonetheless, unemployment continued to rise. Reports of additional write-downs by major banks in June and greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July sparked renewed volatility in the stock and bond markets. The bad news continued to mount in August, including a jump in the unemployment rate to its highest level in five years. September ranked as one of the most challenging months in memory, as financial institutions found themselves unable to obtain short-term funding for their operations. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG, Lehman Brothers Holdings filed for bankruptcy, Washington Mutual was seized by regulators, and Merrill Lynch and Wachovia were sold to former rivals. The U.S. Treasury Department proposed and Congress passed a $700 billion rescue package for the nations banking system. It later was estimated that U.S. GDP contracted by a 0.5% annualized rate in the third quarter. Fund Suffered in the Financial Crisis Money market funds were not immune to the financial crisis. The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market. In an effort to curtail diminishing confidence and help restore liquidity and stability to the financial system, the Department of Treasury initiated several measures including 4 the Temporary Guarantee Program specifically for money market funds. Consequently, the commercial paper market began to stabilize, as evidenced by rising trading activity. In October, the Fed and other central banks around the world implemented a coordinated rate cut to combat spreading global economic weakness. The Fed followed up with another reduction later in the month, and the federal funds rate ended the reporting period at just 1.00% . In November, the National Bureau of Economic Research officially declared that the U.S. economy has been in a recession since December 2007, a pronouncement that appeared to be confirmed by another month of severe job losses and a rise in the unemployment rate to 6.70%, the highest since 1993. As the financial crisis persisted, the Fed reduced the federal funds rate further in December to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity. Maintaining a Cautious Posture For most of the reporting period, we maintained the funds weighted average maturity in a position we considered longer than industry averages. Septembers developments constrained our ability to find longer-dated money market instruments at reasonable prices, and we shifted the funds focus to instruments with overnight maturities. We currently expect reduced liquidity and tighter loan standards to dampen economic growth well into 2009. Therefore, we intend to maintain the funds conservative credit posture and a focus on liquidity. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class B shares would have produced a yield of 2.43% and an effective yield of 2.46%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Money Market Fund, Inc. from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class B Expenses paid per $1,000  $ 3.82 $ 5.22 Ending value (after expenses) $1,010.40 $1,009.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class B Expenses paid per $1,000  $ 3.84 $ 5.25 Ending value (after expenses) $1,021.20 $1,019.80  Expenses are equal to the funds annualized expense ratio of .76% for Class A and 1.04% for Class B multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 Principal Negotiable Bank Certificates of Deposit46.8% Amount ($) Value ($) Allied Irish Banks (Yankee) 2.90%3.12%, 12/5/081/6/09 250,000,000 250,001,315 Banca Intesa SpA (Yankee) 3.10%3.12%, 2/27/093/16/09 600,000,000 600,000,000 Banco Santander Puerto Rico (Yankee) 3.00%, 12/10/08 150,000,000 150,000,000 Bank of America N.A. 1.80%, 2/10/09 200,000,000 200,000,000 Bank of Ireland (Yankee) 2.90%, 12/5/08 100,000,000 a 100,000,055 Bank of Scotland PLC (Yankee) 3.15%, 2/9/09 300,000,000 300,000,000 Barclays Bank PLC (Yankee) 3.18%3.75%, 1/22/092/20/09 500,000,000 500,000,000 Calyon (London) (Yankee) 2.99%3.13%, 12/11/082/9/09 400,000,000 400,001,272 Canadian Imperial Bank of Commerce (Yankee) 3.11%3.15%, 12/9/082/27/09 250,000,000 250,000,000 Commerzbank AG (Yankee) 2.90%, 12/4/08 300,000,000 300,000,000 DZ Bank AG (Yankee) 3.20%, 12/24/08 240,000,000 240,001,509 Fortis Bank (Yankee) 3.15%, 1/29/09 250,000,000 250,000,000 Landesbank Baden-Wurttemberg (Yankee) 3.15%, 2/11/09 400,000,000 400,000,000 Natixis (Yankee) 2.90%3.20%, 12/5/083/12/09 535,000,000 535,000,274 Skandinaviska Enskilda Banken AB (London) (Yankee) 3.00%3.12%, 1/14/092/27/09 250,000,000 a 250,000,000 Societe Generale (Yankee) 3.00%, 12/10/08 250,000,000 250,000,000 UBS AG (Yankee) 2.50%, 1/30/09 5,000,000 5,003,336 Wachovia Bank, N.A. 3.05%, 12/17/08 250,000,000 250,000,000 Total Negotiable Bank Certificates of Deposit (cost $5,230,007,761) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Commercial Paper37.8% Amount ($) Value ($) Allied Irish Banks N.A. Inc. 2.00%, 1/26/09 Amsterdam Funding Corp. 1.64%, 2/18/09 100,000,000 a Atlantic Asset Securitization LLC 1.56%, 2/18/09 275,000,000 a Atlantis One Funding Corp. 1.51%, 2/19/09 223,105,000 a Banco Bilbao Vizcaya Argenteria Puerto Rico 3.14%, 1/22/09 Bank of Ireland 3.15%3.20%, 12/22/082/9/09 250,000,000 a Barton Capital LLC 1.60%, 1/5/09 270,733,000 a Bryant Park Funding LLC 3.01%, 12/12/08 150,000,000 a CAFCO LLC 3.02%, 1/21/09 22,000,000 a Cancara Asset Securitisation Ltd. 3.28%, 1/28/09 400,000,000 a CIESCO LLC 1.61%, 2/23/09 124,000,000 a Citigroup Funding Inc. 3.46%, 12/2/08 Commerzbank U.S. Finance Inc. 2.90%, 12/4/08 19,000,000 Edison Asset Securitization LLC 3.02%, 1/28/09 100,000,000 a Fairway Finance Company LLC 1.71%, 2/10/09 64,000,000 a GE Capital Corp. 2.52%, 2/3/09 Gemini Securitization Corp., LLC 3.22%, 12/19/0812/22/08 90,000,000 a 8 Principal Commercial Paper (continued) Amount ($) Value ($) General Electric Capital Corp.  TLGP 1.76%, 2/17/09 200,000,000 199,241,667 General Electric Co. 0.60%, 12/1/08 200,000,000 200,000,000 Natixis 2.90%, 12/3/08 17,000,000 16,997,304 Thames Asset Global Securitization No. 1 Inc. 1.25%, 12/15/08 112,037,000 a 111,982,537 UBS Finance Delaware LLC 0.50%, 12/1/08 500,000,000 500,000,000 Unicredit Delaware Inc. 3.07%, 3/16/09 40,000,000 39,647,667 Total Commercial Paper (cost $4,226,810,238) Corporate Notes2.7% Morgan Stanley 3.00%, 12/3/08 100,000,000 b 100,000,000 Swedbank (ForeningsSparbanken AB) 1.74%, 12/11/08 100,000,000 b 100,000,000 Wells Fargo & Co. 2.91%, 12/2/08 100,000,000 b 100,000,000 Total Corporate Notes (cost $300,000,000) Time Deposits13.0% Bank of America N.A. (Grand Cayman) 0.30%, 12/1/08 350,000,000 350,000,000 BNP Paribas (Grand Cayman) 0.69%, 12/1/08 200,000,000 200,000,000 Calyon (Grand Cayman) 0.50%, 12/1/08 98,000,000 98,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Principal Time Deposits (continued) Amount ($) Value ($) Fifth Third Bank (Grand Cayman) 0.69%, 12/1/08 HSH Nordbank AG (Grand Cayman) 1.00%, 12/1/08 RBS Citizens NA (Grand Cayman) 0.30%, 12/1/08 Total Time Deposits (cost $1,458,000,000) Total Investments (cost $11,214,817,999) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% TLGPTemporary Liquidity Guaranty Program a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2008, these securities amounted to $2,523,835,333 or 22.6% of net assets. b Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking Foreign/Governmental Asset-Backed/ Brokerage Firms .9 Multi-Seller Programs Finance  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 11,214,817,999 11,214,817,999 Interest receivable 53,924,209 Prepaid expenses 776,766 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 8,949,875 Cash overdraft due to Custodian 48,167,982 Payable for shares of Common Stock redeemed 34,451,210 Accrued expenses 291,402 Net Assets ($) Composition of Net Assets ($): Paid-in capital 11,178,612,436 Accumulated net realized gain (loss) on investments (953,931) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 1,312,625,706 9,865,032,799 Shares Outstanding 1,312,740,045 9,865,872,391 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(c) Distribution, service and prospectus feesNote 2(b) Registration fees Treasury insurance expenseNote 1(e) Directors fees and expensesNote 2(d) Custodian feesNote 2(c) Shareholders reports Professional fees Miscellaneous Total Expenses Lessreduction in shareholder servicing costs due to undertakingNote 2(c) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2008 2007 Operations ($): Investment incomenet 279,842,381 433,429,586 Net realized gain (loss) on investments 1,150,315  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (37,670,113) (39,706,887) Class B Shares (242,172,268) (393,722,699) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 5,486,097,415 4,523,463,194 Class B Shares 24,686,103,249 26,317,753,586 Dividends reinvested: Class A Shares 37,128,321 38,595,101 Class B Shares 240,482,997 392,935,531 Cost of shares redeemed: Class A Shares (5,250,170,596) (4,545,362,298) Class B Shares (24,153,341,897) (26,109,692,097) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 10,130,208,701 9,512,515,684 End of Period See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets a a Ratio of net investment income to average net assets Net Assets, end of period ($ x 1,000) a Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Year Ended November 30, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .024 .043 .040 .021 .003 Distributions: Dividends from investment incomenet (.024) (.043) (.040) (.021) (.003) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.48 4.40 4.05 2.09 .34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 1.03 1.02 1.03 1.03 Ratio of net expenses to average net assets 1.03 1.02 1.01 1.01 1.00 Ratio of net investment income to average net assets 2.43 4.32 3.98 2.06 .32 Net Assets, end of period ($ x 1,000) 9,865,033 9,090,941 8,489,944 7,516,365 4,956,821 See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: General Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 25.5 billion shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class A (7 billion shares authorized) and Class B (18.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act, Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2008, sub-accounting service fees amounted to $4,989,171 for Class B shares and are included in shareholder servicing costs. Income, expenses (other 16 than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost, in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
